Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Koyama, and Iijima (US Patent 6,626,987 B1, published 30 Sep. 2003, hereinafter Suzuki) in view of Takeshita (JP 2003-292896, published 15 Oct. 2003, hereinafter Takeshita) in further view of Watanabe and Itoh (US Patent Application 2002/0064665 A1, published 30 May 2002, hereinafter Watanabe) and in further in view of Baldyga et al. (“Precipitation of amorphous colloidal silica from aqueous solutions – Aggregation problem,” Chem.Eng.Sci. Vol. 77 (2012) 207-216, hereinafter Baldyga).
Regarding claims 1 and 16, Suzuki teaches a coating composition of two components.  The first component is
an organic silicon compound of formula I:

    PNG
    media_image1.png
    90
    418
    media_image1.png
    Greyscale

where R1 and R3 are alkyl groups, R2 is an alkyl group, and a and b are integers of 0, 1, or, provided that a+b is an integer of 0, 1, or 2, and their hydrolyzates,
and/or formula II:

    PNG
    media_image2.png
    64
    362
    media_image2.png
    Greyscale

Where R4 is an alkyl group, X is an alkyl group, Y is a methylene group, and c is an integer of 0 or 1, and their hydrolyzates (col. 4, lines 21-43). 
The second component is colloidal particles of a modified metal oxide which have primary particles of from 2 to 100 nm and which contain particles comprising colloidal particles of a metal oxide having primary particle diameters of from 2 to 60 nm, as nuclei, and a coating material consisting of colloidal particles of an acidic oxide coated on the surface of the particles (col. 4, lines 45-52).  [The] fine colloidal particles of diantimony pentoxide … have primary particle diameters of from about 1 to about 20 nm… (col. 7, lines 13-16).
Further, fine particulate of a metal oxide may be incorporated so as to adjust the refractive index (col. 12, lines 47-51).  The fine particulate metal oxide may be fine particles of … silicon oxide (col. 12, lines 64-67).
The coating composition … contains from 1 to 500 parts by weight of colloidal particles of a modified metal oxide (component F of the present invention) … based on 100 parts by weight of an organic silicon compound (component M of the present invention) (col. 12, lines 31-40). 
Suzuki teaches the metal oxide colloidal particle is formed of an acidic oxide (Abstract) of at least one metal selected from the group consisting of Ti, Fe, Cu, Zn, Y, Zr, Nb, Mo, In, Sn, Sb, Ta, W, Pb, Bi, and Ce (Col. 4, lines 62-65), and Suzuki teaches the acidic oxide to be used for the coating material is antimony oxide (col. 5, lines 2-3).
Suzuki does not disclose the size of the silica colloidal particles, their concentration in the total coating formulation, the hydrolysate of the silicon-containing substance being obtained in the presence of colloidal silica, nor the pH of component (S), the silica colloidal particles.
Takeshita teaches the use of a silica sol with fine silica particles having a particle diameter of 1 to 100 nm as part of a coating for lenses (paragraph 0019).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silica sol with silica particles of the size range taught by Takeshita in the coating formulation disclosed by Suzuki, given that Takeshita teaches that when the particle size is 1 nm or less, fine particulate silica does not stably exist and its quality is inconsistent, and when the particle size is 100 nm or more, the coating film becomes opaque (paragraph 0019).  
Watanabe teaches that the concentration of metal oxide colloidal particles (including silicon oxide) ranged from 1 to 500 parts by weight relative to 100 parts by weight of the organosilicon compound in his coating formulation (paragraph 0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to start with the concentration range taught by Watanabe in adjusting the concentration of the silica colloid in the coating formulation taught by Suzuki to match refractive index of the coating to the lens or substrate being coated.  Adjusting the refractive index of the coating will allow the refractive index of the coating to be matched to plastic molded products with moderate to high refractive index values (Suzuki, col. 3, lines 23-28).
Combining the relative concentration ranges for modified metal oxide colloid component (F) to the organosilicon component (M) taught by Suzuki and for the silica (S) to the organosilicon (M) component taught by Watanabe results in the component concentrations listed in Table 1.

Table 1: Component Concentrations (wt.%) with M = 100

S = 1
S = 500
F = 1
S = 1.0%
F = 1.0%
M = 98%
S = 83.2%
F = 0.2%
M = 16.6%
F = 500
S = 0.2%
F = 83.2%
M = 16.6%
S = 45.5%
F = 45.5%
M = 9.1%


Thus, the component M has a concentration range of 9 to 98%, F has a range of 0.2 to 83%, and S has a range of 0.2 to 83%, which arrives at the claimed concentration ranges.
Baldyga teaches that aggregation rates and gelation times are lower at low pH values (pg. 208, Figure 1 and pg. 211, Figure 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the silicon dioxide colloidal solution (component S) at a low pH as taught by Baldyga in the coating formulation of Suzuki in view of Takeshita and further in view of Watanabe.  Baldyga teaches that aggregation rates and gelation times are lower at low pH values (pg. 208, Figure 1 and pg. 211, Figure 11), and coating applications require that the silica particles be kept small (pg. 207, Introduction, 1st paragraph).
Although Suzuki in view of Takeshita and further in view of Watanabe and further in view of Baldyga does not disclose process as claimed, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Suzuki in view of Takeshita and further in view of Watanabe and further in view of Baldyga meets the requirements of the claimed coating composition, Suzuki in view of Takeshita and further in view of Watanabe clearly meet the requirements of the present claims.
Regarding claim 2, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and based on the prior art presented above, the concentration range of component S is 0.2 to 83%.
Regarding claim 3, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and based on the prior art presented above, the mass ratio F/M is 0.01 to 5 and the mass ratio S/M is 0.01 to 5.
Regarding claim 7, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches a curing agent may be incorporated so as to accelerate the reaction (col. 12, lines 47-48) … The curing agent may be … a chelate of a metal salt (col. 12, lines 56-57).
Regarding claim 8, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches an organosol may be obtained by replacing the aqueous medium… with a hydrophilic organic solvent (col. 8, lines 46-48) … Examples of the hydrophilic organic solvent include lower alcohols ... linear amides (col. 8, lines 52-53).
Regarding claim 9, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches a surface active agent may be incorporated (col. 12, lines 47-51).
Suzuki in view of Watanabe and further in view of Baldyga does not disclose the type of surface active agent (surfactant).
Takeshita teaches that the use of a silicone surfactant (paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include a silicone surfactant as taught by Takeshita in the coating formulation of Suzuki in view of Takeshita and further in view of Watanabe and further in view of Baldyga.  Takeshita teaches that the addition of a small amount of surfactant improves the coatability of the coating solution and the coating performance after curing (paragraph 0022).
Regarding claim 10, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches his coating formulation useful particularly as a hard coating film on the surface of a plastic lens (col. 29, lines 34-40).
Regarding claim 11, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches his coating formulation useful particularly as a hard coating film on the surface of a plastic lens (col. 29, lines 34-40).
Regarding claims 12 and 15, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki does not disclose the order of mixing the three components in the coating formulation.
Watanabe teaches that it is preferred that when mixing the components of the coating formulation the metal oxide particles including silicon oxide and the organosilicon compound be mixed and hydrolyzed first (paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the mixing order taught by Watanabe with the coating formulation taught by Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga.  Watanabe discloses that this mixing order resulted in a coating formulation that had a good shelf life and the coatings had strong adhesion to the lens and were scratch resistant (paragraph 0031).
Further, it is noted that selection of any order of performing process steps is prima facia obvious in the absence of new or unexpected results and that the selection of any order of mixing ingredients is prima facia obvious (see MPEP 2144.04 IVC). Therefore, it would have been obvious to one of ordinary skill in the art to mix the ingredients of Suzuki in any order, including:
Step 1) mixing the component (M) and the component (S) with at least partially or completely hydrolyze the component (M); and 
Step 2: mixing the mixture obtained in step (a) with the component (F),
given that it is clear that the same product would result. Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Regarding claim 13, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches the coating of the colloidal particles can be silica (col. 7, lines 21-24), which is an acidic oxide.
Regarding claim 14, Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches an organic silicon compound, represented by Formula I above, wherein R1 and R3 are organic groups having an epoxy group, R2 is an alkyl group, and each of a and b is 0 or 1, and a+b is 1 or 2, or their hydrolyzates (col. 4, lines 25-38).
Regarding claim 15, it is alternatively noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Suzuki in view of Takeshita in further view of Watanabe and further in view of Baldyga meets the requirements of the claimed coating composition, Suzuki in view of Takeshita in further view of Watanabe clearly meet the requirements of the present claim.

Claims 1-3, 7-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Koyama, and Iijima (US Patent 6,626,987 B1, published 30 Sep. 2003, hereinafter Suzuki) in view of Matsumoto and Watanabe (US Patent 5,188,899, published 23 Feb. 1993, hereinafter Matsumoto) and further in view of Baldyga et al. (“Precipitation of amorphous colloidal silica from aqueous solutions – Aggregation problem,” Chem.Eng.Sci. Vol. 77 (2012) 207-216, hereinafter Baldyga) and evidence provided by Britannica (“Sol,” access 15 Jul. 2022, hereinafter Britannica).
Regarding claims 1 and 16, Suzuki teaches a coating composition of two components.  The first component is
an organic silicon compound of formula I:

    PNG
    media_image1.png
    90
    418
    media_image1.png
    Greyscale

where R1 and R3 are alkyl groups, R2 is an alkyl group, and a and b are integers of 0, 1, or, provided that a+b is an integer of 0, 1, or 2, and their hydrolyzates,
and/or formula II:

    PNG
    media_image2.png
    64
    362
    media_image2.png
    Greyscale

Where R4 is an alkyl group, X is an alkyl group, Y is a methylene group, and c is an integer of 0 or 1, and their hydrolyzates (col. 4, lines 21-43). 
The second component is colloidal particles of a modified metal oxide which have primary particles of from 2 to 100 nm and which contain particles comprising colloidal particles of a metal oxide having primary particle diameters of from 2 to 60 nm, as nuclei, and a coating material consisting of colloidal particles of an acidic oxide coated on the surface of the particles (col. 4, lines 45-52).  [The] fine colloidal particles of diantimony pentoxide … have primary particle diameters of from about 1 to about 20 nm… (col. 7, lines 13-16).
Further, fine particulate of a metal oxide may be incorporated so as to adjust the refractive index (col. 12, lines 47-51).  The fine particulate metal oxide may be fine particles of … silicon oxide (col. 12, lines 64-67).
The coating composition … contains from 1 to 500 parts by weight of colloidal particles of a modified metal oxide (component F of the present invention) … based on 100 parts by weight of an organic silicon compound (component M of the present invention) (col. 12, lines 31-40). 
Suzuki teaches the metal oxide colloidal particle is formed of an acidic oxide (Abstract) of at least one metal selected from the group consisting of Ti, Fe, Cu, Zn, Y, Zr, Nb, Mo, In, Sn, Sb, Ta, W, Pb, Bi, and Ce (Col. 4, lines 62-65), and Suzuki teaches the acidic oxide to be used for the coating material is antimony oxide (col. 5, lines 2-3).
Suzuki does not disclose the size of the silica colloidal particles, their concentration in the total coating formulation, the hydrolysate of the silicon-containing substance being obtained in the presence of colloidal silica, nor the pH of component (S), the silica colloidal particles.
Matsumoto teaches producing an emulsion composed of colloidal silica with shells of organosiloxy groups (Abstract).  Matsumoto teaches that the emulsion is made by simultaneously conducting hydrolysis and polycondensation reaction of the organosilicon in the presence of colloidal silica (col. 4, line 64 – col. 5, lines 33).  Matsumoto teaches compositions containing 1 to 1,900 parts by weight of the organosilicon compound per 100 parts by weight of colloidal silica (col. 4, line 64 – col 5, line 2).  Matsumoto teaches the size of the colloidal silica particles ranges from 4 to 300 nm (col. 6, lines 6-9).
As evidenced by Britannica, a colloid with solid particles is a sol.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the colloidal silica particles and to process the organosilicon compound in the presence of the colloidal silica as taught by Matsumoto in the coating formulation disclosed by Suzuki.  Matsumoto teaches that the colloidal silica-polyorganosiloxanes particles impart improved impact strength, sliding properties, and weathering properties (col. 20, line 66 – col. 21 line 2). 
Combining the relative concentration ranges for modified metal oxide colloid component (F) to the organosilicon component (M) taught by Suzuki and for the silica (S) to the organosilicon (M) component taught by Matsumoto results in the component concentrations listed in Table 1.

Table 2: Component Concentrations (wt.%) with M = 100 parts

S = 100*100/1900 =  5.3 parts
S = 100*100/1 = 10,000 parts
F = 1
S = 5.3/(5.3+1+100) =  5%
F = 1/(5.3+1+100) = 0.94%
M = 100/(5.3+1+100) = 94%
S = 10,000/(10,000+1+100) = 99%
F = 1/(10,000+1+100) = 0.010%
M = 100/(10,000+1+100) = 0.99%
F = 500
S = 5.3/(5.3+500+100) = 0.87%
F = 500/(5.3+500+100) = 82.6%
M = 100/(5.3+500+100) = 16.5%
S = 10,000/(10,000+500+100) = 94.3%
F = 500/(10,000+500+100) = 4.7%
M = 100/(10,000+500+100) = 0.94%


Thus, the component M has a concentration range of 0.94 to 94 wt%, F has a range of 0.010 to 82.6 wt.%, and S has a range of 0.87 wt.% to 99 wt.%, which arrives at the claimed concentration ranges.
Baldyga teaches that aggregation rates and gelation times are lower at low pH values (pg. 208, Figure 1 and pg. 211, Figure 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the silicon dioxide colloidal solution (component S) at a low pH as taught by Baldyga in the coating formulation of Suzuki in view of Matsumoto.  Baldyga teaches that aggregation rates and gelation times are lower at low pH values (pg. 208, Figure 1 and pg. 211, Figure 11), and coating applications require that the silica particles be kept small (pg. 207, Introduction, 1st paragraph).
Further, it is noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Suzuki in view of Matsumoto and further in view of Baldyga meets the requirements of the claimed coating composition, Suzuki in view of Matsumoto and further in view of Baldyga clearly meet the requirements of the present claims.
Regarding claim 2, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and based on the prior art presented above, the concentration range of component S is 0.87 to 99 wt.%.
Regarding claim 3, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and based on the prior art presented above, the mass ratio F/M is 0.01 (1/100) to 5 (500/100) and the mass ratio S/M is 0.053 (5.3/100) to 100 (10,000/100).
Regarding claim 7, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches a curing agent may be incorporated so as to accelerate the reaction (col. 12, lines 47-48) … The curing agent may be … a chelate of a metal salt (col. 12, lines 56-57).
Regarding claim 8, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches an organosol may be obtained by replacing the aqueous medium… with a hydrophilic organic solvent (col. 8, lines 46-48) … Examples of the hydrophilic organic solvent include lower alcohols ... linear amides (col. 8, lines 52-53).
Regarding claim 10, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches his coating formulation useful particularly as a hard coating film on the surface of a plastic lens (col. 29, lines 34-40).
Regarding claim 11, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches his coating formulation useful particularly as a hard coating film on the surface of a plastic lens (col. 29, lines 34-40).
Regarding claims 12 and 15, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki does not disclose the order of mixing the three components in the coating formulation.
Matsumoto teaches producing an emulsion composed of colloidal silica with shells of organosiloxy groups (Abstract).  Matsumoto teaches that the emulsion is made by simultaneously conducting hydrolysis and polycondensation reaction of the organosilicon in the presence of colloidal silica (col. 4, lines 64 – col. 5, line 33).  
Thus, to form the coating composition of Suzuki in view of Matsumoto and further in view of Baldyga, after an emulsion of the colloidal silica and the organosiloxy compounds is formed, the F component is added.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention first form the emulsion of colloidal silica particles and organosiloxy compound as taught by Matsumoto as part of the method for producing the coating composition of Suzuki in view of Matsumoto and further in view of Baldyga.  Matsumoto teaches that the colloidal silica-polyorganosiloxanes particles impart improved impact strength, sliding properties, and weathering properties (col. 20, line 66 – col. 21 line 2). 
Regarding claim 13, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches the coating of the colloidal particles can be silica (col. 7, lines 21-24), which is an acidic oxide.
Regarding claim 14, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches an organic silicon compound, represented by Formula I above, wherein R1 and R3 are organic groups having an epoxy group, R2 is an alkyl group, and each of a and b is 0 or 1, and a+b is 1 or 2, or their hydrolyzates (col. 4, lines 25-38).
Regarding claim 15, it is alternatively noted that “[E]ven though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).  See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Suzuki in view of Matsumoto and further in view of Baldyga meets the requirements of the claimed coating composition, Suzuki in view of Matsumoto and further in view of Baldyga clearly meet the requirements of the present claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Koyama, and Iijima (US Patent 6,626,987 B1, published 30 Sep. 2003, hereinafter Suzuki) in view of Matsumoto and Watanabe (US Patent 5,188,899, published 23 Feb. 1993, hereinafter Matsumoto) and further in view of Baldyga et al. (“Precipitation of amorphous colloidal silica from aqueous solutions – Aggregation problem,” Chem.Eng.Sci. Vol. 77 (2012) 207-216, hereinafter Baldyga) and further in view of Takeshita (JP 2003-292896, published 15 Oct. 2003, hereinafter Takeshita).
Regarding claim 9, Suzuki in view of Matsumoto and further in view of Baldyga teaches the elements of claim 1, and Suzuki teaches a surface active agent may be incorporated (col. 12, lines 47-51).
Suzuki in view of Matsumoto and further in view of Baldyga does not disclose the type of surface active agent (surfactant).
Takeshita teaches that the use of a silicone surfactant (paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention include a silicone surfactant as taught by Takeshita in the coating formulation of Suzuki in view of Matsumoto and further in view of Baldyga.  Takeshita teaches that the addition of a small amount of surfactant improves the coatability of the coating solution and the coating performance after curing (paragraph 0022).

Response to Arguments
Applicant's arguments filed 17 May 2022 and an affidavit filed 17 May 2022 have been fully considered.  
Applicant amended claim 1.
Applicant’s affidavit attests that it is necessary to add a small amount of acid in order to promote the hydrolysis of the organosilicon compound, and this addition does not change the effects of the products.
Examiner accepts the applicant’s technical explanation for the necessity of adding some acid in the Comparative Example and the applicant’s technical opinion that this addition is not the cause for the improved performance of Example 1 in comparison with Comparative Example 1.  
Applicant argues that, based on the affidavit mailed 17 May 2022, any differences in process steps between Example 1 and Comparative Example 1 are not material to the performance of the final products, and the results provide unexpected results for the claimed invention over the applied prior art.
However, as noted in the Office Action mailed 19 Nov. 2021 and in the Advisory Action mailed 26 Apr. 2022, the other difference in the process steps between Example 1 and Comparative Example 1 is a difference in their order of mixing.  Comparative Example 1 has a step of stirring the metal complex colloid and the silica colloid in together before the addition of the other components, whereas in Example 1 all the components are added before the mixture is stirred, as shown in Table 1 below.  

Table 1: Amounts and process steps
Example 1
Comparative Example 1
240 parts glycid..silane
110 parts silica sol
240 parts glycid…silane
60 parts hydrochloric acid
Hydrolysate
Hydrolysate
290 parts Metal oxide complex colloid
180 parts PP glycol monomethyl ether
313 parts particle hydrolysate
5.2 parts curing agent + 9 parts leveling agent
290 parts Metal oxide complex colloid
110 parts silica sol
Two components are stirred

180 parts PP glycol monomethyl ether
All (300 parts) of hydrolysate
5.2 parts curing agent + 9 parts leveling agent
Diluted with methanol for 10% solution
Diluted with methanol for 10% solution


Applicant’s affidavit mailed 17 May 2022 addresses the addition of the acid; however, the affidavit is silent regarding the order of mixing of the components.
In light of the above difference, it is not clear if the differences in the final products in Example 1 and Comparative Example 1 are due to hydrolyzing (or not hydrolyzing) the organosilicon compounds in the presence of the colloidal silica or due to the order of mixing of the components.  The current record does not support the use of Example 1 and Comparative Example 1 as a proper side-by-side comparison, which is necessary to show applicant’s product-by-process results in an unexpected result over the applied prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787